                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ANDRE LAMAR HENDERSON,                       :    Civil No. 1:18-cv-1865
                                             :
                    Petitioner,              :
                                             :
             v.                              :
                                             :
CLAIR DOLL,                                  :
                                             :
                    Respondent.              :    Judge Sylvia H. Rambo

                               MEMORANDUM

      Before the court is a report and recommendation filed by the magistrate judge

in which she recommends that Plaintiff’s petition filed pursuant to 28 U.S.C. § 2241

be dismissed. For the reasons that follow, the report and recommendation will be

adopted.

      Henderson is a pretrial detainee in York County Prison. In his petition, he

challenges his “pretrial restraint following an illegal seizure pertaining to an

unsworn declaration of Fed. R. Civ. P. 56(e)/lacking probable cause.” (Doc. 1, p. 2.)

      “[A] detainee’s challenge to the conduct of law enforcement officers in

connection with an arrest or the validity of the charges against him must be addressed

in an appropriate pretrial motion.” Reese v. Warden Philadelphia FDC, 904 F.3d

244, 245 (3d Cir. 2018). As the magistrate judge notes, Henderson has not exhausted

his state-court remedies and has not presented his constitutional arguments to the

state courts, nor to the state appellate court.
      Accordingly, the report and recommendation will be adopted, and the petition

for habeas corpus will be dismissed.



                                                s/Sylvia H. Rambo
                                                SYLVIA H. RAMBO
                                                United States District Judge

Dated: January 3, 2019




                                        2	
